Citation Nr: 1204718	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee, with postoperative residuals of arthroscopic excision of a medial plica and chondroplasty.

2. Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to April 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2010, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record.  

In an August 2010 decision, the Board remanded the claims for additional development and adjudicative action. The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The evidence of record demonstrates the Veteran's service-connected patellofemoral syndrome of the right knee is characterized by subjective complaints of pain, catching sensation with active motion, and the avoidance of stairs and prolonged sitting, and by objective findings of arthritis, full extension, flexion limited by 5 degrees, normal gait, steady ambulation, negative McMurray's test, negative Lachman's test, negative anterior and posterior drawer test, no incapacitating events, no effusion, and no joint line tenderness.

3. The evidence of record demonstrates the Veteran's service-connected patellofemoral syndrome of the left knee is characterized by subjective complaints of pain, mild swelling, catching sensation with active motion, and the avoidance of stairs and prolonged sitting, and by objective findings of arthritis, full extension, flexion limited by 5 degrees, normal gait, steady ambulation, negative McMurray's test, negative Lachman's test, negative anterior and posterior drawer test, no incapacitating events, no effusion, and no joint line tenderness.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee, with postoperative residuals of arthroscopic excision of a medial plica and chondroplasty, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011).   

2. The criteria for an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a July 2005 letter. In this letter, VA informed the Veteran that in order to substantiate claims for increased evaluations for his service-connected knee disabilities, the evidence must show that such disabilities have gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, an August 2008 letter included the type of evidence necessary to establish a disability rating and effective date. Although this notice was not issued before the December 2005 rating decision on appeal, the Veteran has not been prejudiced, as the claims were readjudicated in an October 2008 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the claims on appeal, the evidence of record includes VA outpatient treatment records from March 2005 to May 2011, August 2005 personal statement from the Veteran, October 2006 personal statements from two former co-workers, and June 2010 Board hearing transcript. The Veteran was also provided VA examinations in connection with his claims on appeal in November 2005 through QTC Medical Services (QTC), November 2008, and October 2010, as well as a July 2011 addendum prepared by the October 2010 VA examiner. The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

The Veteran contends that higher disability ratings are warranted for his service-connected right and left knee disabilities.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995). It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. Id. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion. Id. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id. The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2011).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. 38 C.F.R. § 4.59 (2011). It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2011). Otherwise, the lower rating will be assigned. Id. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2011).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the rating criteria for acute, subacute, or chronic diseases of the musculoskeletal system , the Veteran's service-connected knee disorders are rated under Diagnostic Code 5014 pertaining to osteomalacia, which is rated as degenerative arthritis on the basis of limitation of motion of the affected parts. See 38 C.F.R. § 4.71a, Diagnostic Code 5014 (2011).  The Veteran's service-connected right and left knee disorder have been each evaluated as 10 percent disabling on the basis of painful motion.

Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). When limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Id. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id. In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. Id. 

Limitation of motion for the knee is rated under Diagnostic Codes 5260 and 5261. See 38 C.F.R. § 4.71a (2011). Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent evaluation, flexion limited to 30 degrees warrants a 20 percent evaluation, and flexion limited to 15 degrees warrants a 30 percent evaluation. Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable evaluation, extension limited to 10 percent warrants a 10 percent evaluation, extension limited to 15 degrees warrants a 20 percent evaluation, extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation. Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II (2011).

After a full review of the record, the Board concludes that evaluations in excess of 10 percent are not warranted for the Veteran's service-connected knee disabilities.     

The evidence of record does not show the Veteran has limitation of motion of either knee to a compensable degree under Diagnostic Codes 5260 and 5261, despite his complaints of such at the June 2010 Board hearing. At the November 2005 QTC examination and November 2008 VA examination, the Veteran exhibited full flexion of both knees to 140 degrees and full extension of both knees to 0 degrees upon active and passive motion. Most recently, at the October 2010 VA examination, the Veteran exhibited flexion of both knees to 135 degrees and full extension of both knees to 0 degrees upon active and passive motion and against resistance. An October 2009 VA outpatient treatment record also noted the Veteran had good range of motion throughout for both knees, but the measurements in degrees were not documented. 

Specifically with regard to the Veteran's left knee, additional VA outpatient treatment records indicate full range of motion throughout the appeal period. In August 2005, two measurements document the Veteran's flexion of the left knee to 135 degrees and 138 degrees and over extended by 1 degree and 2 degrees. A July 2007 outpatient orthopedic surgery record noted the Veteran had left knee full extension and flexion from 0 degrees to 135 degrees. Moreover, March 2005, June 2005, May 2006, October 2006, July 2009, and October 2009 records noted full range of motion of the left knee, but the measurements in degrees were not documented. 

Furthermore, the Board acknowledges that the Veteran has been diagnosed with arthritis in both knees. X-ray findings in VA outpatient treatment records showed early degenerative changes in both knee joints with mild narrowing medially in June 2006, and minimal medial joint space narrowing in October 2006. Accompanied with the November 2008 VA examination report, x-ray findings revealed minimal medial joint space narrowing, worse on the left knee than the right knee. Following the examination, the VA examiner noted, in pertinent part, minimal degenerative changes and diagnosed the Veteran with patellofemoral syndrome of the right and left knees with degenerative joint disease (DJD). Most recently, x-ray findings accompanied with the October 2010 VA examination showed, in pertinent part, slight narrowing of the medial tibiofemoral compartment bilaterally. Following the examination, the VA examiner concluded the Veteran had mild medial joint space narrowing bilaterally, and further explained in the July 2011 addendum that "[t]he [V]eteran's current arthritis in the right and left knees is a continuation and progression of the service connected knee disabilities of chondromalacia patella/patellofemoral syndrome. That is the rationale, it is a continuation and overtime it will probably continue to progress depending on activity level."

The Board finds that the currently assigned 10 percent disability ratings for the Veteran's service-connected knee disabilities encompass (1) the x-ray findings of degenerative arthritis in both knees, (2) the Veteran's noncompensable limitation of motion under the appropriate diagnostic codes for each knee, (3) the Veteran's subjective complaints of pain, and (4) the objective findings of painful motion as noted in the evidentiary record. 

Specifically, with regard to the evidence of painful motion, the Veteran's complaints were noted in an August 2005 personal statement, two October 2006 personal statements by former co-workers, and VA outpatient treatment records dated March 2005, June 2005, September 2006, and October 2009. The Veteran was also assessed with chronic bilateral knee pain in July 2009, he received medical treatment for chronic pain and noted as still having chronic knee pain in June 2010, and noted "he has had no change in chronic knee pain" in March 2011. The Veteran also complained of constant pain to the November 2005 VA examiner, reported to the November 2008 VA examiner that his bilateral patellofemoral symptoms increased, and told the October 2010 VA examiner that he had anterior pain both centrally and laterally in the left knee, increased pain in the left knee without use of his brace, and anterior pain in the right knee. 

Nonetheless, there is no x-ray evidence of record to show the Veteran has involvement of two or more major joints or two or more minor joints in each knee with occasional incapacitating exacerbations to warrant a 20 percent disability rating for each service-connected knee disability. Although the Veteran reported weekly mild flare ups at the November 2008 VA examination, the October 2010 VA examiner noted that the Veteran did not describe any flare-ups regarding the left knee or any incapacitating events regarding both knees. Thus, higher ratings are not warranted under Diagnostic Code 5003 for the service-connected knee disabilities on appeal. 

C. Additional Considerations

The Board has considered whether any other diagnostic codes pertaining to the knee are applicable in this case to warrant evaluations in excess of 10 percent for the service-connected knee disabilities. 

There are no objective findings of impairment of the tibia and fibula or ankylosis of either knee. In fact, although the Veteran complained of stiffness in his knees at the Board hearing and VA examinations in November 2005 and November 2008, the November 2008 VA examiner documented no joint ankylosis and the Veteran displayed use and movement of both knees throughout the entire appeal period. As a result, higher ratings under Diagnostic Codes 5262 and 5256 are not warranted. See 38 C.F.R. § 4.71a (2011).

The evidence of record of record does not show the Veteran has dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into either right or left knee joint, to warrant a 20 percent rating under Diagnostic Code 5258. See 38 C.F.R. § 4.71a (2011). Results from the McMurray's test for both knees were negative in a March 2005 VA outpatient treatment record and October 2010 VA examination report, as well as within normal limits in the November 2005 QTC examination report. Although the Veteran reported to the November 2008 VA examiner that he had locking episodes several times a week in the left knee, he also denied any effusions or catching. At the October 2010 VA examination, the Veteran complained of catching sensation over the lateral patella of the right knee, but with no locking or giving way, and catching and popping in the left knee with active motion; however, following the examination, the VA examiner found no obvious effusion.

Recurrent subluxation or lateral instability warrants a 20 percent disability rating when moderate and a 30 percent disability rating when severe. See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). The Board observes that the words 'moderate,' and 'severe' are not defined in the rating schedule, so rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just,' under 38 C.F.R. § 4.6. In light of the evidentiary record, the Board finds the preponderance of the evidence is against higher ratings for the claims on appeal under Diagnostic Code 5257. VA outpatient treatment records show the Veteran's use of bilateral knee braces in July 2009, February 2010, and June 2010, and use of the brace only on the left knee in October 2009. At the Board hearing, the Veteran complained of loss of balance and instability to warrant the use of braces on both knees. The Board acknowledges the Veteran's use of knee braces throughout the appeal period; however, the objective medical findings of record do not indicate the Veteran has moderate impairment of either knee. 

Results from Lachman's testing were negative for both knees in the March 2005 VA outpatient treatment record and October 2010 VA examination report. The Veteran's knees were stable to varus and valgus stress testing in the March 2005 VA outpatient treatment record and October 2010 VA examination report, and the examiner specified as such in extension and 30 degrees of flexion. Results from the drawer test of the right and left knees were within normal limits in the November 2005 QTC examination report, and negative anterior and posterior drawer test was noted in the October 2010 VA examination report. In addition, the Veteran reported at the November 2008 VA examination that there was no instability in either knee and there were no objective findings of such or any other bilateral knee abnormality noted. The June 2010 VA outpatient treatment record objectively noted the Veteran's ambulation was steady, and the October 2010 VA examiner documented both patellas tracked laterally with active and quad contractions. 

With respect to the possibility of higher ratings under 38 C.F.R. §§ 4.40, 4.45, the Board has considered whether evaluations in excess of 10 percent could be assigned on the basis of functional loss due to the Veteran's service-connected knee disabilities. See DeLuca, 8 Vet. App. at 204-05; VAOPGCPREC 36-97 (December 12, 1997), 63 Fed. Reg. 31, 262 (1998). 

At the November 2005 QTC examination, the Veteran reported he could not stand for long periods of time but that his disorder did not cause incapacitation. Following the examination, the examiner noted "the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use." At the November 2008 VA examination, the Veteran reiterated that he cannot stand for more than a few minutes or walk for more than a few yards. The examiner documented pain in the Veteran's left knee on passive range of motion, which began at 0 degrees and ended at 20 degrees; however, no additional limitation of motion on repetitive use for either knee through motion testing was documented. Specifically, the examiner reported "[t]he Veteran has pain in certain range of motion (rom) but no evidence of fatigue, weakness, lack of endurance or incoordination . . . [and] [n]o additional limitation of joint function or range of motion caused by the following factors: pain, including pain on repeated use, fatigue, weakness, lack of endurance, [or] incoordination." Most recently, the Veteran told the October 2010 VA examiner that he avoids stairs, prolonged sitting, running, and sports, but is able to ride a bicycle, do some exercises, and has no limitations in walking with his brace. Following range of motion testing, there were no findings of pain, fatigue, weakness, or incoordination with repetitive motion. 

Based on these objective medical findings, the Board concludes that the Veteran's subjective complaints of additional limitation of function due to painful motion is currently contemplated in the 10 percent disability ratings and that evaluations in excess of 10 percent for the service-connected knee disabilities are not warranted based on application of 38 C.F.R. §§ 4.40 , 4.45, and DeLuca, 8 Vet. App. at 202.

The Board has considered the Veteran's reported history of symptomatology for his right and left knee disorders and acknowledges that he is competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the Veteran is not competent to identify specific levels of his service-connected knee disabilities according to the appropriate diagnostic codes. In this case, such competent evidence concerning the most recent nature and extent of the Veteran's disorders has been provided in the medical evidence of record. As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no need for consideration of a total disability rating based on individual unemployability due to the service-connected knee disabilities because the evidence of record indicated that the Veteran is currently employed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, the currently assigned schedular evaluations for the service-connected disabilities on appeal are not inadequate. They reasonably describe the Veteran's severity and symptomatology according to the schedular rating criteria for the knee under Diagnostic Codes 5003, 5014, 5260, and 5621. See 38 C.F.R. § 4.71a (2011). Accordingly, a referral for consideration of extra-schedular evaluations for the claims on appeal is not warranted. 

For the reasons stated above, and all reasonable doubt in the Veteran's favor, the Board finds that the evidence is against the claims for entitlement to evaluations in excess of 10 percent for patellofemoral syndrome of the right and left knees. See Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee, with postoperative residuals of arthroscopic excision of a medial plica and chondroplasty, is denied.

Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


